DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 06/30/2021.  Claims 25-50 are now pending in the present application.
Terminal Disclaimer
The terminal disclaimer filed on 07/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent # 8,880,047 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 25-50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 25-50 are allowed.
The following is an examiner' s statement of reasons for allowance:
Regarding claim 25, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim, such as “(g) the computer is further configured to receive data from the cellular phone, via one of the plurality of wireless interfaces, for controlling operation of the appliance when a location of the cellar phone is determined by the cellular phone to be within a geographic area associated with a user's home location, wherein: (i) the location of the cellar phone is determined by the cellular phone using a geographic location sensor; and (ii) the cellular phone stored the geographic area associated with the user’s home location comprising either (1) a point and radius associated with the user’s home or (2) a plurality of points indicating a geometric area in which the user’s home is located”, in combination with other limitations of the claim.
Regarding claim 38, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim, such as “(f)    an automation software application configured to be installed on and control the cellular phone; (g) the automation software application configured to store, in a memory of the cellular phone, a home geographic area comprising either (i) a geographic point and a radius associated with a user’s home or (ii) a plurality of points indicating a geometric area in which the user’s home is located; (h) the automation software application configured to receive information comprising location estimates of the cellular phone as determined by the cellular phone using its geographic location sensor; (i) the automation software application configured to recognize, based on the received information comprising location estimates of the cellular phone, that the cellular phone is within the home geographic area stored in memory; (j) the automation software application, upon recognizing that the cellular phone is within the home geographic area stored in memory, configured to cause the cellular phone to send to the computer data for controlling operation of the appliance”, in combination with other limitations of the claim.
claim 50, are allowable in view of Applicant's amendments and arguments as filed on 04/28/2021.
Therefore, claims 25-50 are considered novel and non-obvious and are therefore allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Wesby (US 20170105086 A1) discloses System And Method For Remote Asset Management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642